Citation Nr: 0720123	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  05-36 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for psychiatric 
disability, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to June 
1988.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada, which increased the disability 
rating for major depressive disorder, assigning a 10 percent 
rating, effective May 7, 2003, and a 50 percent rating, 
effective May 7, 2004.  The veteran submitted a notice of 
disagreement with respect to the current 50 percent rating.  

In March 2007, a Travel Board hearing before the undersigned 
Veterans Law Judge was held at the RO.  A transcript of that 
hearing is of record.


FINDING OF FACT

The veteran's psychiatric disability is productive of 
occupational and social impairment that most nearly 
approximates total. 


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for psychiatric 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.7, 4.126, 4.130, Diagnostic Code 9434 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the veteran has been provided all 
required notice, to include notice with respect to the 
effective-date element of his claim.  Moreover, the Board has 
found the evidence currently of record to be sufficient to 
establish the veteran's entitlement to a 100 percent rating 
for psychiatric disability.  Therefore, no further 
development of the record is required.  

Legal Criteria

Major depressive disorder is evaluated under 38 C.F.R. § 
4.130, Diagnostic Code 9434, which provides that a 50 percent 
evaluation is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted where there is evidence 
of total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living; disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.  

In assessing the evidence of record, it is important to note 
that the Global Assessment of Functioning (GAF) score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet.App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 41-50 is assigned where there are, "Serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job)."  Id.  A score of 51-60 is 
appropriate where there are, "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  A score of 61-70 is indicated where there 
are, "Some mild symptoms (e.g., depressed mood and mild 
insomnia OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships."  Id.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

Analysis

The veteran contends that he is entitled to a higher rating 
for his service-connected major depressive disorder because 
it is more severe than contemplated by the currently assigned 
50 percent rating.  

The record reflects that according to the report of an August 
2006 VA examination, the veteran is precluded from any type 
of employment due to the severity of his major depressive 
disorder and related disorders of social phobia and obsessive 
compulsive disorder.  The examining psychologist opined that 
the veteran's severe and constant depressive symptoms make 
him unreliable and unproductive and that his severe daily 
anxiety symptoms significantly impair his ability to work 
with others (supervisors, peers, or the public), as well as 
impair normal social relationships.  The GAF score was 40.

VA psychiatric notes dated from May 2005 to March 2007 note 
that the veteran has significant depression.  He last worked 
on a full-time basis in 2003.  The veteran's treating VA 
psychiatrist opined on several occasions that the veteran is 
currently unemployable (and most likely permanently 
unemployable), due to the severity of his depression and his 
inability to cope with stress, criticism, and rejection.  In 
a March 2007 note, the treating VA psychiatrist opined that 
any regular work situation would cause the veteran to become 
a danger to himself because he cannot deal with people 
effectively on any consistent basis, and because criticism 
and confinement are devastating to him.  The veteran is also 
noted to have severe anxiety, difficulty concentrating and 
focusing, decreased energy and motivation, and inability to 
socialize.  On exam, his memory was generally intact, but 
concentration questions were difficult.  Insight and judgment 
were consistently noted to be questionable to fair.  GAF was 
47.

The Board is of the opinion that the current disability 
picture as a whole reveals that the occupational and social 
impairment from the veteran's service-connected psychiatric 
disability more nearly approximates total than deficiencies 
in most areas.  Based upon the assessment of the VA 
psychologist who conducted the August 2006 VA exam, as well 
as of the veteran's treating VA psychiatrist, the veteran is 
totally unemployable and extremely socially impaired due to 
his psychiatric disability.  Although the veteran does not 
exhibit grossly inappropriate behavior, disorientation to 
time or place, memory loss for names of close relatives, 
etc., the presence of such symptoms is not required for a 100 
percent rating.  


ORDER

Entitlement to a 100 percent for psychiatric disability is 
granted, subject to the criteria applicable to the payment of 
monetary benefits.  




____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


